Citation Nr: 0837326	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  03-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the claim of service connection for a 
left arm disorder .  

2.  Entitlement to service connection for a left arm 
disorder.  

3.  Entitlement to service connection for claimed breast 
cancer.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to January 20, 2006.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to July 
1991; she also served in the United States Air Force Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of the RO.  

During the course of this appeal, the veteran was granted a 
100 percent disability rating for depression, effective on 
January 20, 2006.  As such, the Board has limited the 
applicable time period for the veteran's claim for a TDIU as 
is reflected on the cover page.  

The Board notes that the issue of an evaluation in excess of 
40 percent for the service-connected lumbosacral strain was 
erroneously certified to the Board.  The veteran has not 
perfected an appeal to the Board on that issue.  

In July 2003, the veteran was sent a Statement of the Case 
which increased her disability evaluation from 20 to 
40 percent for the service-connected lumbosacral strain, 
increased her disability evaluation from no to 10 percent for 
the service-connected keloids and the residuals of lipoma 
excision, and denied service connection for breast cancer.  

In September 2003 the veteran submitted a timely VA Form 9 in 
which she stated that she was only appealing the issues of 
service connection for breast cancer and left arm/hand injury 
(which had been previously denied in February 2002).  There 
was no mention of continuing the appeal with respect to the 
claim for an increased rating for lumbosacral strain.  

The veteran filed a new claim for an increased rating for the 
service-connected lumbosacral strain in January 2005.  This 
claim was denied in a July 2006 rating decision.  A timely 
Notice of Disagreement with that decision was not received 
and the issue of an evaluation in excess of 40 percent for 
the service-connected lumbosacral strain was erroneously 
included in the March 2007 Supplemental Statement of the 
Case.  

To the extent that any statements by the veteran or her 
representative could be construed as a valid Notice of 
Disagreement, or as a new claim for an increased rating for 
the service-connected lumbosacral strain, the Board notes 
that at the veteran's August 2008 personal hearing she 
withdrew this issue.  

Given these facts, further discussion regarding any increase 
in the disability rating for lumbosacral strain is 
unnecessary at this time.  

In August 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence after 
her hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2008).  

The issues of service connection for a left arm disability 
and breast cancer and entitlement to a TDIU rating prior to 
January 20, 2006 are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a left arm disability was denied 
by a February 2002 rating decision.  The veteran was notified 
of this decision and of her appellate rights at that time and 
did not appeal the decision.  It was held that the evidence 
did not show that the veteran had a current left arm 
disability.  The February 2002 rating decision is final.  

2.  The evidence received since the February 2002 rating 
decision raises a reasonable possibility of substantiating 
the claim as the veteran has submitted new evidence showing 
that she has a current left arm disability.  


CONCLUSIONS OF LAW

1.  A February 2002 rating decision denying the veteran's 
claim of service connection for a left arm disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.302 (2008).  

2.  New and material evidence to reopen the veteran's claim 
of service connection for a left arm disorder has been 
received since the February 2002 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, the Board is reopening and remanding the 
veteran's claim for service connection for a left arm 
disability and remanding the veteran's other claims.  As the 
claim to reopen is granted in full and the other claims are 
remanded, in part to comply with VCAA, further discussion 
regarding any errors committed is not necessary at this time.  


II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Notably, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active duty for training or injury incurred in 
inactive duty for training.  Id.; 38 U.S.C.A. §§ 101, 106 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran contends that she has a left arm disability as a 
result of an injury that occurred during a period of training 
in the Air Force Reserves.  

Service connection for a left arm disability was denied by a 
February 2002 rating decision.  It was held that there was no 
evidence of any current left arm disability.  The veteran was 
given notice of this decision and her appellate rights.  She 
did not file a notice of disagreement with this decision; 
thus it has become final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.302.  

Since the February 2002 decision the veteran has submitted 
new evidence, including a July 2003 nerve conduction study 
report which indicates that the study was suggestive of 
carpal tunnel syndrome of the left wrist.  

This evidence relates to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for a left arm disability.  See 38 C.F.R. § 3.156(a).  One of 
the bases for the denial of service connection for a left arm 
disability was that the veteran had not submitted evidence of 
a current left arm disability.  

Therefore, this evidence establishes a new fact and cures the 
defect of the specified basis for the denial of service 
connection, and thus constitutes new and material evidence.  
See 38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  


ORDER

As new and material evidence having been received to reopen 
the claim of service connection for a left arm disorder, the 
appeal is to this extent is allowed.  


REMAND

The veteran asserts that she has a left arm disability and 
breast cancer as a result of her service and that she was 
unemployable as a result of her service-connected 
disabilities prior to January 20, 2006.  

Initially, the Board notes that the veteran's claim regarding 
a TDIU is inextricably intertwined with the service 
connection claims, and therefore, adjudication of this matter 
must be delayed pending the outcome of the matters involving 
service connection.  Harris v. Derwinski, 1 Vet. App. 180 
(1991). 

As explained, the veteran's claim for service connection for 
a left arm disability has been reopened.  Historically, an 
April 1998 Line of Duty Report shows that the veteran injured 
her left elbow while on active duty for training.  

The veteran was afforded a VA examination in August 2001; 
however, no current left arm disability was noted at that 
examination.  Subsequent nerve conduction studies from July 
2003, and other medical reports, suggest that the veteran has 
carpal tunnel syndrome of the left wrist.  

There is also a February 2005 letter from a VA dermatology 
clinic physician showing some left arm disability at that 
time.  As no opinion is of record regarding any connection 
between the veteran's in-service injury and her current 
carpal tunnel syndrome, the Board is of the opinion that 
another VA etiology examination is warranted.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Specific instructions to 
the examiner are detailed hereinbelow.  

At her personal hearing, the veteran relayed that she is 
currently seeing a VA neurologist for her left arm 
disability.  Any relevant, outstanding VA treatment records 
should be associated with the veteran's claims file prior to 
obtaining a VA etiology opinion.  

Considering the veteran's claim for service connection for 
breast cancer, from the veteran's various statements it 
appears that she is claiming one of the following in-service 
events could have caused her breast cancer: (1) trauma to the 
chest in 1995, (2) exposure to cosmic radiation while 
performing her duties as a flight nurse, and (3) exposure to 
asbestos at her reserve unit.  

The veteran was first diagnosed with breast cancer in 
September 2001.  She was still a reservist in the Air Force 
Reserves at that time.  Statements have been submitted from 
physicians indicating that the veteran may have had breast 
cancer for years before it was diagnosed.  

Service treatment records prior to September 2001 show 
fibrocystic disease, but the service treatment records from 
the veteran's period of active duty and her service treatment 
records for her service in the Reserves prior to September 
2001 do not show any diagnosis of breast cancer.  It is noted 
that a January 1999 mammogram and sonogram were reported as 
negative.  

At the veteran's personal hearing, she offered testimony 
relaying her belief that she was exposed to radiation during 
flights while performing her duties as a flight nurse.  She 
has also submitted numerous articles she believes support 
this contention.  

According to the veteran she was a flight nurse in the 
Reserves from 1982 to 2003, and some months she had 50 to 60 
hours of flight time.  She explained that this was not 
consistent and in her estimate she may have averaged 30 hours 
of flight time a month throughout her career.  Lay statements 
relay that at least four women in the veteran's reserve unit 
have been diagnosed with breast cancer.  

One of the veteran's contentions is that she has breast 
cancer as a result of exposure to radiation during service.  
The Board is of the opinion that remand is necessary so that 
procedures for such a claim, outlined in 38 C.F.R. § 3.311 
(2007), can be followed.  

For example, a dose estimate should be prepared.  The Board 
notes that the veteran's contentions relating to radiation 
exposure do not moot her claim for entitlement to service 
connection on a direct basis from in-service trauma to the 
chest or as a result of exposure to asbestos.  All three 
theories of entitlement should be considered on remand.  

Turning to another matter, the Board is of the opinion that a 
medical opinion discussing the impact that the veteran's 
service-connected disabilities had on her employability prior 
to January 20, 2006 is needed.  The Board notes that the 
veteran was sent for a VA examination in February 2005 where 
each of her then service-connected disabilities was 
discussed.  

Unfortunately, no opinion was offered as to whether or not 
the veteran was rendered unemployable solely as a result of 
her service-connected disabilities without regard to her age 
or nonservice-connected disabilities.  Such an opinion should 
be obtained.  Specific instructions to the medical 
professional are detailed hereinbelow. 

The Board notes that the veteran could potentially be awarded 
service connection for anther disability before this case is 
returned to the Board.  If it appears that service connection 
may be warranted for a left arm disability or breast cancer 
the medical professional who is solicited to render an 
opinion regarding prior employability should also be asked to 
render a similar (additional) opinion or opinions that 
consider the veteran's service-connected disabilities and any 
left arm disability and/or breast cancer shown prior to 
January 20, 2006.  

Finally, the AMC/RO should take this opportunity to ensure 
that the veteran has been given proper notice and assistance 
as is required by VCAA, its implementing regulations, and 
pertinent case law.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The AMC/RO should ensure that the 
veteran has been given proper notice and 
assistance for her claims for service 
connection and claim for a TDIU as is 
required by the VCAA, its implementing 
regulations, and pertinent case law.  
Sufficient time for response should be 
allowed.  

2.  Current VA medical records should be 
obtained and associated with the claims 
file, as should any other records needed 
to prepare a radiation exposure dose 
estimate.  If records are not obtained, 
attempts made to obtain the records 
should be documented as should the 
unavailability of the records; the 
veteran should also be notified of the 
unavailability.  

3.  After instructions 1 and 2 have been 
completed, but regardless of whether 
additional records are obtained, the 
veteran should be scheduled for an 
appropriate VA examination(s) to 
determine the nature and etiology of any 
current left arm disability, to include 
carpal tunnel syndrome.  The claims file 
should be made available to the 
examiner(s) for review prior to entering 
any opinion.  All needed, non-invasive 
testing should be performed.  

The examiner(s) should provide an opinion 
as to whether the veteran currently has 
any left arm disability, to include 
carpal tunnel syndrome.  If a left arm 
disability or disabilities are diagnosed, 
the examiner(s) should opine whether any 
current left arm disability is as likely 
as not (e.g., a 50 percent or greater 
probability) attributable to the 
veteran's April 1998 elbow injury or to 
the veteran's military service in any 
other way.  Any opinion(s) should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.  

4.  After instructions 1 and 2 have been 
completed, but regardless of whether 
additional records are obtained, a 
radiation exposure dose estimate should 
be prepared (as outlined in 38 C.F.R. 
§ 3.311) considering the veteran's active 
and reserve service.  Specifically, the 
veteran contends that she was exposed to 
cosmic radiation during flights in the 
performance of her duties as a military 
flight nurse.  Appropriate procedures as 
outlined in 38 C.F.R. § 3.311 (Claims 
based on exposure to ionizing radiation) 
should be followed.  

5.  After the above has been 
accomplished, the veteran's claims file 
should be sent to a medical professional 
with appropriate expertise to determine 
the impact of the service-connected 
disabilities on the veteran's 
employability prior to January 20, 2006.  
The medical professional should provide 
an opinion as to whether the veteran's 
service-connected lumbosacral strain, 
right hip strain, left hip strain with 
degenerative arthritis, and keloids 
(residuals of lipoma excision) were 
sufficiently severe, by themselves, to 
render her unable to maintain any form of 
substantially gainful employment 
consistent with her education and 
industrial background (the veteran is a 
college graduate who worked for years as 
a nurse).  

If the AMC/RO so determines, the medical 
professional should also provide a 
similar (additional) opinion or opinions 
that consider the above disabilities as 
well as any left arm disability and/or 
breast cancer shown prior to January 20, 
2006.  The rationale for all opinion(s) 
expressed must also be provided.  

6.  The veteran's entire file should then 
be reviewed and her claims readjudicated.  
The veteran's claim for service 
connection for breast cancer should be 
considered based on exposure to ionizing 
radiation, exposure to asbestos, and on a 
direct basis.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished an 
appropriate Supplemental Statement of the 
Case and afforded the opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board in accordance with applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


